JOHNSON V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-05-008-CR





WALTER LORRY JOHNSON, III	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 97TH DISTRICT COURT OF CLAY COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On February 11, 2005 we notified appellant, in accordance with 
Tex. R. App. P. 
42.3, that this court may not have jurisdiction over this appeal because it appeared the notice of appeal was not timely filed.  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court on or before February 28, 2005 a response showing a reasonable explanation for the late filing of the notice of appeal.  
See
 
Tex. R. App. P.
 10.5(b), 26.3(b), 42.3(a).  We have not received a response.

The trial court’s judgment was signed on November 15, 2004.  Appellant’s motion for new trial or notice of appeal was due on December 15, 2004.  Appellant filed both a motion for new trial and a notice of appeal on December 16, 2004.  Appellant has not offered any explanation for the late filing.

Therefore, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 
Tex. R. App. P
. 42.3(a), 43.2(f). Accordingly, we dismiss the appeal.

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  April 14, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.